         Case 3:21-cr-01818-H Document 15 Filed 08/02/21 PageID.19 Page 1 of 1



1
2
3
4
5
6                              UNITED STATES DISTRICT COURT
7                          SOUTHERN DISTRICT OF CALIFORNIA
8
9    UNITED STATES OF AMERICA,                        )   Case No. 21CR1818-H
                                                      )
10                                Plaintiff,          )
                                                      )   Booking No. 01575-506
                          v.                          )
11                                                    )
                                                      )   JUDGMENT AND ORDER
12   QUENTIN WALKER (1),                              )
                                                      )   OF DISMISSAL
13                                Defendant.          )
                                                      )
14                                                    )
15
16          Upon the oral motion of the United States (Doc. No. 14), the Court grants the
17   government’s motion to dismiss without prejudice the Indictment in the above-entitled
18   case against defendant Quentin Walker. The defendant is hereby discharged as to this
19   case only.1
20          IT IS SO ORDERED AND ADJUDGED.
21
22          DATED: August 2, 2021               ________________________________
                                                HONORABLE MARILYN L. HUFF
23
                                                UNITED STATES DISTRICT JUDGE
24
25
26
27
            1
28             The Defendant entered a guilty plea on Count 1 of the Information in related case United
     States v. Quentin Walker, S.D. Cal. Case No. 21-cr-1461-H.
                                                    -1-
